Citation Nr: 1232284	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-42 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to March 1972, March 1972 to March 1974, and September 1986 to November 1991, in addition to National Guard and Reserve service.  He died in December 2006, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge in January 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in March 2010, at which time it was remanded for further development to include obtaining additional medical records.  A review of the record reflects that the development directed by the Board's remand appears to have been substantially accomplished, and, thus, a new remand is not required pursuant to the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran died in December 2006.  His certificate of death lists his cause of death as pulmonary hemorrhage and non-small cell lung cancer.  No other conditions are listed.

3.  The Veteran was service-connected for non-small cell lung cancer at the time of his death.

4.  Based on the grant of service connection for the cause of the Veteran's death, the claim for DIC under the provisions of 38 U.S.C.A. § 1318 includes no justiciable case or controversy for active consideration by the Board. 

5.  The record reflects that the Appellant was provided with VA burial benefits at a rate for a veteran who died of a nonservice-connected disability as opposed to the higher rate of when a veteran has died of a service-connected disability.


CONCLUSION OF LAW

1.  Service connection is warranted for the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.312 (2011).

2.  The appeal with respect to entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 7104, 7105, 7107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22 , 19.4, 20.101, 20.200, 20.204 (201`). 

3.  The criteria for entitlement to service-connected burial benefits have been met.  38 U.S.C.A. §§ 2302, 2307, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1600 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, and for the reasons stated below, the Board finds that service connection is warranted for the cause of the Veteran's death.  The claim for DIC under the provisions of 38 U.S.C.A. § 1318 entails a question of entitlement to the same benefit.  In other words, this decision grants the underlying benefit sought, and thus there is also no prejudice to the Appellant in proceeding with adjudication of this issue.  Similarly, as a consequence of awarding service connection for the cause of the Veteran's death, particularly the finding that his death was due to a service-connected disability, the Appellant is also entitled to service-connected burial benefits.  Simply put, this decision represents a grant of the benefits sought on appeal.  Therefore, no further discussion of the VCAA is warranted with respect to this case as any deficiency has been rendered moot.

I.  Cause of Death

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1). 

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

A service-connected disability will be considered as the contributory cause of death when that the disability contributed substantially or materially to death, combined to cause death, or aided assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, with debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran died in December 2006.  His certificate of death lists his cause of death as pulmonary hemorrhage and non-small cell lung cancer.  No other conditions are listed.  Moreover, he was service-connected for non-small cell lung cancer at the time of his death.  As such, it would appear that a service-connected disability was a principal cause of the Veteran's death.  However, the circumstances under which service connection was established for the Veteran's lung cancer, and the denial below, are unique.  Therefore, the Board finds it prudent to discuss the unique features of this case.

Service connection was granted for the Veteran's lung cancer by a Board decision dated September 28, 2006.  In pertinent part, the Board found that exposure to Agent Orange was presumed, and, thus, that the currently diagnosed lung cancer was presumptively the result of military service.  

Then, as now, the provisions of 38 C.F.R. § 3.309(e), provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases such as respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Moreover, governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f).

VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 (a)(6)(iii).  (Emphasis added).

In VAOPGCPREC 27-97, the VA General Counsel held that service aboard a deep-water naval vessel in the waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam without evidence showing actual visitation to the Republic of Vietnam.

In this case, the Veteran had service in the Navy during the Vietnam War era.  The September 2006 Board decision's finding that exposure to Agent Orange was presumed was based upon the then recent holding of Haas v. Nicholson, 20 Vet. App. 257 (2006) (Haas I) in August of that year.  In Haas I, the United States Court of Appeals for Veterans Claims (Court) indicated that for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii) , "service in the Republic of Vietnam" will, in the absence of contradictory evidence, be presumed based upon the veteran's receipt of a Vietnam Service Medal, without any additional proof required that a veteran who served in waters offshore actually set foot on land in the Republic of Vietnam.  In other words, exposure to herbicides would be presumed based on the receipt of a Vietnam Service Medal.  Therefore, while the Veteran did not contend that he served on land in Vietnam, his receipt of the Vietnam Service Medal was found to be acceptable proof of his service in the Republic of Vietnam.  Based on this, the Board resolved any doubt in favor of the Veteran and found that presumptive service connection was warranted for lung cancer, based on the Veteran's presumed exposure to Agent Orange while on active duty.

The Board notes, however, that VA sought to have the Court's decision in Haas I overturned on appeal to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  On September 21, 2006, the Secretary of VA imposed a stay at the Board on the adjudication of claims affected by Haas I.  The specific claims affected by the stay include those involving claims based on herbicide exposure in which (as in this case), the only evidence of exposure is the receipt of the Vietnam Service Medal, the Vietnam Campaign Medal, and/or service on a vessel off the shore of Vietnam. 

On May 8, 2008, the Federal Circuit reversed the Court's decision.  Specifically, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (Haas II), the Federal Circuit held that the Court had erred in rejecting VA's regulatory interpretation of what constituted Vietnam service.  The appellant in Haas filed a petition for a writ of certiorari to the Supreme Court, which was denied on January 21, 2009.  As a result of the Supreme Court's denial of certiorari, VA's Office of General Counsel  advised that the Board may resume adjudication of the previously stayed cases.  Chairman's Memorandum No. 01-09-03 (January 22, 2009). 

As noted above, the Board decision which established service connection for lung cancer based upon the holding of Haas I, was dated on September 28, 2006, after the Secretary of VA's September 21, 2006, imposed stay on the adjudication of such cases.  The record reflects that a November 2006 memorandum from VA's Compensation and Pension (C&P) Service returned the Veteran's case to the Board for disposition.  As detailed in a December 2006 memorandum from the Board to VA's C&P Service, although the decision was dispatched and dated September 28, 2006, it was actually decided by the Veterans Law Judge in that case on August 28, 2006, prior to the stay, when it was forwarded for dispatch.  The Chairman's Memorandum which implemented the Secretary's stay did not provide for the screening of cases awaiting dispatch to identify decisions affected by Haas, and it was acknowledged that this case was one that "slipped through the cracks."  Nevertheless, it remained a final and binding decision of the Board.  The finality of the decision could only be vitiated if the Chairman of the Board were to order reconsideration, which would require a finding that the case contains obvious error of fact or law.  However, unless Haas I was overturned by a superior tribunal, it remained binding precedent.  Since the Board correctly applied current judicial precedent, it was legally correct and not subject to reconsideration.

In light of the foregoing, the Board's September 2006 decision was ultimately implemented by a March 2009 rating decision, which effectuated the grant of service connection for non-small cell lung cancer.  A 100 percent rating was assigned, effective from January 23, 2004.  Thus, even though the rating decision which effectuated the grant of service connection for lung cancer was not promulgated until after the Veteran's death, the effective date for the lung cancer was prior to his death.  As such, service connection was in effect for lung cancer at the time of the Veteran's death.

The claim of service connection for the cause of the Veteran's death was denied below on the grounds that while service connection was established prior to his death, that decision was made under an interpretation of VA laws and regulations that were no longer applicable.  Further, it was essentially determined that there was no evidence his lung cancer was causally related to service, nor that he was entitled to a presumption of Agent Orange exposure as there was no evidence that he was on the on land (boots on the ground) in the Republic of Vietnam.

The Board acknowledges that the record does not reflect the Veteran served on land in the Republic of Vietnam.  He did not indicate as such during his lifetime, nor is there any indication of such service in his service records.  

The Board also notes that, in May 2009, the United States Army and Joint Services Records Research Center (JSRRC) issued a Memorandum for Record titled "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era;" which noted that "to date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  The memorandum further noted that the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.l. 

The Board further notes that in January 2010 and May 2011, the C&P Service issued C&P Bulletins which provided a list of ships that had confirmed exposure to herbicides.  However, the ship to which the Veteran was assigned during this period is not among this list.

In view of the foregoing, the Board acknowledges that the law, as it currently exists, would not support a finding that the Veteran had presumptive exposure to Agent Orange/herbicides from active service in the Republic of Vietnam.  No other basis for establishing service connection for the Veteran's lung cancer is supported by the record.  Nevertheless, this does not change the fact that the Veteran was service-connected for lung cancer at the time of his death, and it was listed as a cause of his death on his death certificate.  Granted, as detailed above, service connection was established under rather unique circumstances, to include caselaw that was subsequently overturned on appeal.  However, the change in law does not change the final and binding September 2006 Board decision which granted service connection for lung cancer, that the law provides service connection is warranted for the cause of a veteran's death when the record reflects a service-connected disability was a principal or contributory cause of death, nor that the record reflects the service-connected lung cancer is listed as a principal cause of death on the Veteran's death certificate.  

The Board further notes that there does not appear to be any statutory or regulatory provision which would permit VA to disregard the fact that service connection was established for the Veteran's lung cancer in this case because the law which permitted such action was subsequently changed on appeal.  By way of analogy, the Board notes that the provisions of 38 C.F.R. § 20.1403(d) provides that clear and unmistakable error in a final Board decision does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(d)(3).

In summary, although service connection was established for the Veteran's lung cancer under unique circumstances, he was service-connected for such at the time of his death and the evidence reflects that it was a principal cause of his death.  Therefore, service connection is warranted for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  All reasonable doubt has been resolved in favor of the Appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II.  DIC under 38 U.S.C.A. § 1318.

Under 38 U.S.C.A. § 1318, DIC benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death was service-connected.  Based on the Board's grant of service connection for the cause of the Veteran's death in this decision, the question of entitlement to DIC under this separate avenue is moot as the Appellant has been granted the underlying benefit sought.  Therefore, no justiciable case or controversy remains.  See 38 U.S.C.A. 
§§ 1318 , 7104, 7105, 7107; 38 C.F.R. §§ 3.22, 19.4, 20.101, 20.200, 20.204.  Accordingly, the appeal with respect to the claim for DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed. 

III.  Service-Connected Burial Benefits

Surviving spouses are entitled to burial allowances at differing rates when certain conditions are met.  For example, if a veteran's death is the result of a service-connected disability, burial benefits may be paid in an amount in excess of that paid if a veteran's death is not the result of a service-connected disability.  See 38 U.S.C.A. §§ 2302, 2307; 38 C.F.R. § 3.1600.

In this case, the record reflects that the Appellant has been provided with VA burial benefits, but at the rate for a veteran who died of a nonservice-connected disability as opposed to the higher rate for a veteran who died as a result of a service-connected disability.  Further, the claim of service-connected burial benefits was denied on the basis that the Veteran did not die of a service-connected disability.  See February 7, 2007 VA Notice Letter.  However, as detailed above, the Board has concluded herein that the Veteran's death was the result of a service-connected disability.  Consequently, entitlement to burial benefits at the rate set forth in 38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600(a) for a veteran who died of a service-connected disability is warranted in this case. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

The appeal with respect to the claim for DIC under the provisions of 38 U.S.C.A. 
§ 1318 is dismissed. 

Entitlement to service-connected burial benefits is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


